Name: 92/495/EEC: Commission Decision of 14 October 1992 amending Decision 92/478/EC concerning certain protection measures relating to swine vesicular disease in the Netherlands
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1992-10-15

 Avis juridique important|31992D049592/495/EEC: Commission Decision of 14 October 1992 amending Decision 92/478/EC concerning certain protection measures relating to swine vesicular disease in the Netherlands Official Journal L 299 , 15/10/1992 P. 0045 - 0046COMMISSION DECISION of 14 October 1992 amending Decision 92/478/EC concerning certain protection measures relating to swine vesicular disease in the Netherlands (92/495/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/65/EEC (2), and in particular Article 10 (4) thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (3), as last amended by Directive 91/496/EEC (4), and in particular Article 9 (4) thereof, Whereas several outbreaks of swine vesicular disease have occurred in the Netherlands; Whereas as a result of the disease situation the Commission adopted Decision 92/478/EEC, of 24 September 1992, concerning certain protection relating to swine vesicular disease in the Netherlands (5); Whereas disease outbreaks have been reported in a restricted area only; Whereas the scope of the protection measures should be adjusted to take account of this situation; Whereas the authorities of the Netherlands have undertaken to implement national measures that are necessary to guarantee the efficient implementation of the Decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 92/478/EEC is amended as follows: 1. Paragraph 1 of Article 2 is replaced by the following: '1. The Netherlands shall not send to other Member States from those holdings and parts of its territory described in the Annex: - live pigs, - fresh pigmeat and pigmeat products obtained from pigs slaughtered after 9 September 1992.' Furthermore the Netherlands shall not send to other Member States pigs coming from holdings which are situated within a distance of 10 km from a confirmed outbreak of swine vesicular disease and not fresh pigmeat and unheated pigmeat products originating from pigs coming from holdings situated in the same distance from a confirmed outbreak. 2. Paragraph 3 of Article 2 is replaced by the following: '3. The Netherlands are authorized to dispatch in a sealed means of transport to the other Member States with effect from 16 October 1992 pigs coming from outside that part of the territory described in the Annex: - originating from a well separated unit where a guarantee has been obtained in writing from the person in charge of the pigs that not live pigs have been introduced into the unit during the 15 day period prior to leaving the herd of origin, - which have been transported directly under official supervision from the herd of origin to an assembly point (collecting centre) if applicable or the actual place of loading by means of transport which must have undergone cleansing and disinfection under official control before and after each journey and bear a visible mark to that effect, - which at assembly points (collection centres) have undergone a health examination by an official veterinarian, who in particular should pay attention to signs of swine vesicular disease. 4. Assembly points (collecting centres) must keep a daily record of all pigs passing the centres in order to allow for proper tracing back. 5. The Netherlands should further inform the competent authority of the Member State of destination prior to any dispatch of live pigs giving information on the consignment and means of transports. 6. The Netherlands will assure that ante-mortem and post-mortem inspections at slaughterhouses in particular pay attention to signs and lesions of swine vescicular disease.' 3. In Article 3 paragraph 1 the following words are added 'as amended by Decision 92/495/EEC'. 4. In Article 3 paragraph 2 the following words are added 'as amended by Decision 92/495/EEC'. 5. In Article 3 the following paragraph is added: '3. The health certificate provided for in Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (*) accompanying pigs sent from the Netherlands must be completed by the following: "Animals in accordance with Commission Decision 92/478/EEC of 24th September concerning protection measures relating to swine vesicular disease in the Netherlands, as amended by Decision 92/495/EEC." (*) OJ No 121, 29. 7. 1964, p. 1977.' 6. In Article 4 second indent the words 'arrange for an epidemiological survey' shall be replaced by 'ensure that the epidemiological survey will continue.' 7. Article 5 is replaced by: 'Article 5 This Decision shall apply until 15 November 1992. The situation shall be reviewed by the Standing Veterinary Committee not later than 10 November 1992 to assess the disease situation and any protection measures necessary at that time.' Article 2 Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision shall enter into force on 15 October 1992. Article 4 This Decision is addressed to the Member States. Done at Brussels, 14 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 268, 14. 9. 1992, p. 54. (3) OJ No L 395, 30. 12. 1989, p. 13. (4) OJ No L 268, 24. 9. 1991, p. 56. (5) OJ No L 282, 26. 9. 1992, p. 52.